DETAILED ACTION
This is the First Office Action on the Merits based on the 17/577,524 application filed on 01/18/2022 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/577,524 is a continuation of application 17/148,947 of US 11,260,259 filed on 01/14/2021, which claims benefit of provisional applications filed 04/29/2020.
The independent claim 1 is directed to a weight plate adapted to fit around a handle of a progressive resistive device comprising: at least a first plate part and a second plate part, the first plate part and second plate part each configured to insert over the handle from a side-on direction, the first plate part and second plate part adapted to connect to one another and secure the weight plate around the handle, this can be found in application 17/148,947, and therefore the claimed invention has priority to 04/29/2020. 
Therefore, the dependent claims 2-12 have priority to 04/29/2020.

Claim Objections
Claims 1, 12 are objected to because of the following informalities: 
Claim 1, lines 3-4, “the first plate part and second plate part each” should be corrected to ---each of the at least the first plate part and the second plate part---.
Claim 1, line 5, “the first plate part and second plate part” should be corrected to ---the at least the first plate part and the second plate part---  
Claim 12, line 3, “the respective plate parts” should be corrected to ---the at least the first plate part and the second plate part---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least a first plate part and a second plate part” in line 3. It is unclear whether this limitation is referring to “at least first plate part” or “at least second plate part” or either a first plate part, a second plate part or both. Because the first and second plate parts are later actively claimed in claim 1, lines 3-4, the Examiner suggest to amend this limitation to ---a first plate part and a second plate part--- The Examiner notes that all recitations of “a first plate part” and “a second plate part” should be amended to be consistent throughout the claims. “the first plate part and second plate part” appear in claim 1 line 5, and “the respective plate parts” should be amended to reflect a first and second plate part.
Claim 4 recites the limitation "the plate part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the first plate part (claim 1, line 3) or the second plate part (claim 1, line 3) or separate components.
Claim 5 recites the limitation "side portions of the handle from directions that are opposite one another" in line 11. It is unclear whether this limitation is referring to the side-on direction in claim 1, line 4 or separate components.  
Claim 5 recites the limitation “each of the at least one male plate part and the at least one female plate part” in lines 2-3. This limitation is unclear  because there is one male plate part and one female plate part as claimed in claim 5, lines 1-2. The Examiner suggest to amend this limitation to ---each of the male plate part and the female plate part---. 
Claim 5 recites the limitation “the at least one male plate part” in line 6. This limitation is unclear because there is one male plate part as claimed in claim 5, line 1. The Examiner suggest to amend this limitation to ---the male plate part---.  
Claim 5 recites the limitation “the at least one female plate part” in lines 6-7. This limitation is unclear because there is one female plate part as claimed in claim 5, line 2. The Examiner suggest to amend this limitation to ---the female plate part---.
Claim 5 recites the limitation “the at least one male connector and the at least one female connector” in lines 8-9. This limitation is unclear because there is one male connector and one female connector as claimed in claim 5, lines 6-7. The Examiner suggest to amend this limitation to --- the one male connector and the one female connector---.
Claim 5 recites the limitation “the at least one male plate part and the at least one female plate part” in lines 10-11. This limitation is unclear  because there is one male plate part and one female plate part as claimed in claim 5, lines 1-2. The Examiner suggest to amend this limitation to ---each of the male plate part and the female plate part---.
Claim 6 recites the limitation “the at least one female plate part” in line 1. This limitation is unclear because there is one female plate part as claimed in claim 5, line 2. The Examiner suggest to amend this limitation to ---the female plate part---.
Claim 7 recites the limitation “the at least one male plate” in line 1. This limitation is unclear because there is one male plate part as claimed in claim 5, line 1. The Examiner suggest to amend this limitation to ---the male plate part---.
Claim 8 recites the limitation “either the at least one female plate part and/or the at least one male plate part” in lines 1-2. This limitation is unclear because there is one male plate part and one female plate part as claimed in claim 5, lines 1-2. The Examiner suggest to amend this limitation to --- either the female plate part and/or the male plate part---.
Claim 8 recites the limitation “the at least one female plate part and the at least one male plate part” in lines 2-3. This limitation is unclear because there is one male plate part and one female plate part as claimed in claim 5, lines 1-2. The Examiner suggest to amend this limitation to --- the female plate part and/or the male plate part---.
Claim 9 recites the limitation “either the at least one female plate part and/or the at least one male plate part” in lines 1-2. This limitation is because there is one male plate part and one female plate part as claimed in claim 5, lines 1-2. The Examiner suggest to amend this limitation to --- either the female plate part and/or the male plate part---.
Claim 10 recites the limitation “either the at least one female plate part and/or the at least one male plate part” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. This limitation is unclear whether this limitation is referring to the first plate part and the second plate part in claim 1, line 3 or separate component. 
Claim 11 recites the limitation “either the at least one female plate part and/or the at least one male plate part” in lines 2-3. This limitation is unclear whether this limitation is referring to the first plate part and the second plate part in claim 1, line 3 or separate component.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2 recites the limitation of “a securing member” in lines 1-2. This limitation invokes 112f because the limitation has the generic place holder “member” in combination with the functional language “securing” with no specific structure. Further the specification discloses that the securing member is a fastener, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener is tightened it secures the member 42 in the desired location . (Applicant’s specification, Para [0038] “The fastener 46, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener 46 is tightened it secures the member 42 in the desired location.; see FIGS. 12-14).
Claim 10 recites the limitation of “a securing member” in line 1. This limitation invokes 112f because the limitation has the generic place holder “member” in combination with the functional language “securing” with no specific structure. Further the specification discloses that the securing member is a fastener, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener is tightened it secures the member 42 in the desired location . (Applicant’s specification, Para [0038] “The fastener 46, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener 46 is tightened it secures the member 42 in the desired location.; see FIGS. 12-14).
Claim 11 recites the limitation of “a securing member” in line 1. This limitation invokes 112f because the limitation has the generic place holder “member” in combination with the functional language “securing” with no specific structure. Further the specification discloses that the securing member is a fastener, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener is tightened it secures the member 42 in the desired location . (Applicant’s specification, Para [0038] “The fastener 46, which may be any suitable conventional fastener such as a threaded fastener, may be tightened or loosened within the plate, and when the fastener 46 is tightened it secures the member 42 in the desired location.; see FIGS. 12-14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 11,260,259. Although the claims at issue are not identical, they are not patentably distinct from each other, see below. 
Regarding claim 1: the limitation of “a weight plate adapted to fit around a handle of a progressive resistive device, the weight plate comprising (“A weight plate adapted to fit around a handle of a progressive resistive device, the weight plate comprising:”): at least a first plate part and a second plate part (“at least one male plate part and at least one female plate part”), the first plate part and second plate part each configured to insert over the handle from a side-on direction (“the at least one male plate part and the at least one female plate part are inserted over side portions of the handle from directions that are opposite one another”), the first plate part and second plate part adapted to connect to one another and secure the weight plate around the handle (“the at least one male plate part further including a male connector and the at least one female plate part further including a female connector”, “wherein the at least one male connector and the at least one female connector are adapted to connect to one another and secure the weight plate around the handle”)” can be found in claim 1 of US 11,260,259.

Regarding claim 2: the limitation of “the weight plate further comprising a securing member that secure the weight plate around the handle (the weight plate is fit around a handle, “a securing member on either the at least one female plate part and/or the at least one male plate part that aids in securing the weight plate to the progressive resistive device”)” can be found in claim 6 of US 11,260,259.

Regarding claim 4: the limitation of “wherein the weight plate includes a cutout that extends from a position at a center portion of the plate part outward through a side of the weight plate (“each of the at least one male plate part and the at least one female plate part including a cutout that extends from a position near a center portion of the respective plate part outward throuqh a side of the respective plate part”)” can be found in claim 1 of US 11,260,259.

Regarding claim 5: the limitation of “the first plate part configured as a male plate part (“one male plate part”) and the second plate part configured as a female plate part (“one female plate part”), each of the at least one male plate part and the at least one female plate part including a cutout that extends from a position near a center portion of the respective plate part outward through a side of the respective plate part (“each of the at least one male plate part and the at least one female plate part including a cutout that extends from a position near a center portion of the respective plate part outward throuqh a side of the respective plate part”); the at least one male plate part further including a male connector and the at least one female plate part further including a female connector (“the at least one male plate part further including a male connector and the at least one female plate part further including a female connector”); and wherein the at least one male connector and the at least one female connector are adapted to connect to one another and secure the weight plate around the handle when the at least one male plate part and the at least one female plate part are inserted over side portions of the handle from directions that are opposite one another (“wherein the at least one male connector and the at least one female connector are adapted to connect to one another and secure the weight plate around the handle when the at least one male plate part and the at least one female plate part are inserted over side portions of the handle from directions that are opposite one another”)” can be found in claim 1 of US 11,260,259.

Regarding claim 6: the limitation of “wherein the at least one female plate part has an inner side and an outer side and wherein the female connector is an indentation on the inner side (“wherein the at least one female plate part has an inner side and an outer side and wherein the female connector is an indentation on the inner side”)” can be found in claim 2 of US 11,260,259.

Regarding claim 7: the limitation of “wherein the at least one male plate part has an inner side and an outer side and wherein the male connector is a protrusion on the inner side (“wherein the at least one male plate part has an inner side and an outer side and wherein the male connector is a protrusion on the inner side”)” can be found in claim 3 of US 11,260,259.

Regarding claim 8: the limitation of “wherein either the at least one female plate part and/or the at least one male plate part includes magnets that aid in keeping the at least one female plate part and the at least one male plate part connected around the handle of the progressive resistive device (“wherein either the at least one female plate part and/or the at least one male plate part includes magnets that aid in keeping the at least one female plate part and the at least one male plate part connected around the handle of the progressive resistive device”)” can be found in claim 4 of US 11,260,259.

Regarding claim 9: the limitation of “wherein either the at least one female plate part and/or the at least one male plate part has an outer edge that is sloped (“wherein either the at least one female plate part and/or the at least one male plate part has an outer edge that is sloped.”)” can be found in claim 5 of US 11,260,259.

Regarding claim 10: the limitation of “a securing member on either the at least one female plate part and/or the at least one male plate part that aids in securing the weight plate to the progressive resistive device (“the securing member attached to either the at least one female plate part and/or the at least one male plate part that aids in securing the weight plate to the progressive resistive device.”)” can be found in claim 6 of US 11,260,259.

Regarding claim 11: the limitation of “wherein the securing member is adjustably attached to either the at least one female plate part and/or the at least one male plate part (“wherein the securing member is adjustably attached to either the at least one female plate part and/or the at least one male plate part”)” can be found in claim 7 of US 11,260,259.

Regarding claim 12: the limitation of “wherein the female connector has an elongated shape relative to the male connector that is configured to allow a user to create a wider or smaller opening between the respective plate parts around the handle (“wherein the female connector has an elongated shape relative to the male connector that is configured to allow a user to create a wider or smaller opening between the respective plate parts around the handle”)” can be found in claim 8 of US 11,260,259.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 11,260,259 in view of Ciminski (US 2011/0162173 A1).
Regarding claim 3: Claim 6 of US Patent 11,260,259 further teach the securing member including a fastener and wherein the securing member is configured to be adjustable to fit handle (the weight plate adapted to fit around a handle of a progressive device; “a securing member on either the at least one female plate part and/or the at least one male plate part that aids in securing the weight plate to the progressive resistive device”).
Claim 6 of US Patent 11,260,259 fails to teach the securing member is configured to be adjustable to fit handles of different sizes.
Ciminski teach the securing member is configured to be adjustable to fit handles of different sizes (Ciminski, Para [0043] “the clamp can be manufactured in various sizes to accommodate various diameters of bars”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing member, as disclosed in claim 6 of US Patent 11,260,259, to be adjustable to fit handles of different sizes, as taught in Ciminski, for the purpose of allowing the user to grip the handle with comfort.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0353794 A1)
Regarding claim 1: Wang disclose a weight plate (weight member 20, see FIGS.7-8) adapted to fit around a handle (handle bar 30, Abstract “a handle bar engageable into grooves of a number of weight members”) of a progressive resistive device (adjustable barbell or dumbbell or exercise device; Abstract “An adjustable barbell or dumbbell or exercise device includes a handle device having a handle bar engageable into grooves of a number of weight members”), the weight plate comprising: at least a first plate part and a second plate part (arms 21, 22, see FIGS.7-8), the first plate part and second plate part each configured to insert over the handle from a side-on direction (see FIGS. 13-14, the arms 21, 22 are inserting onto the handle from the side direction of the handle), the first plate part and second plate part adapted to connect to one another (see FIGS. 7-8) and secure the weight plate around the handle (emphasis added, Para [0038] “the U-shaped groove 25 of the arms 21, 22 or of the weight members 20 may be opened for receiving or engaging with a handle device 3. For example, as shown in FIGS. 1-8, the handle device 3 includes a longitudinal spindle or handle bar 30”).

    PNG
    media_image1.png
    784
    804
    media_image1.png
    Greyscale


Regarding claim 2: Wang disclose the weight plate (weight member 20) further comprising a securing member (the securing member is interpreted under claim interpretation 112f; The specification discloses the securing member is a threaded fastener or any suitable conventional fastener; Wang disclose a pivot pin 83 which is considered as a conventional fastener that secures two arm 21, 22 together)  that secure the weight plate around the handle (the pivot pin 83 secured the two arms 21,22 to the handle bar 30, see FIGS. 7-8).

Regarding claim 4: Wang disclose wherein the weight plate (weight member 20) includes a cutout (U-shaped groove 25, see FIGS. 7-8) that extends from a position at a center portion (see annotated in FIG. 7) of the plate part outward through a side (see annotated in FIG. 7) of the weight plate.

Regarding claim 10: Wang disclose wherein the securing member (the securing member is interpreted under claim interpretation 112f; The specification discloses the securing member is a threaded fastener or any suitable conventional fastener; Wang disclose a pivot pin 83 which is considered as a conventional fastener that secures two arm 21, 22 together) attached to either the at least one female plate part and/or the at least one male plate part that aids in securing the weight plate to the progressive resistive device (the pivot pin 83 secured the two arms 21,22 to the handle bar 30, see FIGS. 7-8).

Regarding claim 11: Wang disclose wherein the securing member is adjustably attached to either the at least one female plate part and/or the at least one male plate part (the pivot pin 83 is pivotable and is configured to secure the two arms 21,22 to the handle bar 30, see FIGS. 7-8).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micro Gainz (Amazon: Micro Gainz 2.5 lb Dumbbell Fractional Weight Plates 2 or 4 pack)
Regarding claim 1: Micro Gainz disclose a weight plate adapted to fit around a handle of a progressive resistive device, the weight plate (see annotated in FIG. 1 below) comprising: at least a first plate part (see annotated in FIG. 1 below) and a second plate part (see annotated in FIG. 1 below), the first plate part (see annotated in FIG. 1 below) and second plate part (see annotated in FIG. 1 below) each configured to insert over the handle (see annotated in FIG. 1 below) from a side-on direction (see FIG.1, the weight plate is configured to clamp onto the handle from a side of the handle), the first plate part and second plate part adapted to connect to one another (see FIG.1) and secure the weight plate around the handle (see FIG.1, the handle is secured to the handle when it is in closed position).

    PNG
    media_image2.png
    561
    726
    media_image2.png
    Greyscale


Regarding claim 2: Micro Gainz disclose a securing member (the securing member is interpreted under claim interpretation 112f; The specification discloses the securing member is a threaded fastener or any suitable conventional fastener; Micro Gainz disclose that a securing member is a rivet which is considered as a conventional fastener that secured two plates, see FIG.1 above, Page 4, “Pieces riveted together”) that secure the weight plate around the handle (see FIG.1 above).

Regarding claim 3: Micro Gainz disclose a securing member (the securing member is interpreted under claim interpretation 112f; The specification discloses the securing member is a threaded fastener or any suitable conventional fastener; Micro Gainz disclose that a securing member is a rivet which is considered as a conventional fastener that secured two plates, see FIG.1 above, Page 4, “Pieces riveted together”) that secure the weight plate around the handle (see FIG.1 above).

Examiner’s note
	The Examiner note that there is no art rejection for claims 5-9, 12. However, claims 5-9, 12 are rejected under Double Patenting (see above) and Claim Rejection 112b (see above).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784